DETAILED ACTION
Allowable Subject Matter/Statement of Reasons for Allowance
Claims 1-15, 19-36, and 38-46 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art teaches or suggests, alone or in combination, all limitations of the claims, specifically including but not limited to “the one or more stress-moderating regions together having an area which is at least about 5% of the total area of the one or more memory array regions” of Claim 1, “a stack of alternating insulative and conductive levels extending across the first and second memory array regions; a segment of the stack being within the inter-tile region; the stack generating bending stresses on the die; a stress-moderating region extending through the segment of the stack and being filled with a stress-moderating material; and wherein the stress-moderating material comprises silicon dioxide” of Claim 15, “a first stress-moderating region within the intervening region; a second stress-moderating region within the interconnect region; the first and second stress-moderating regions extending through the stack and being filled with stress-moderating material; the stress-moderating material comprising silicon and one or more of nitrogen, carbon and oxygen; and wherein the first stress-moderating region is only partially filled with stress- moderating material” of Claim 28, “a stack of alternating insulative and conductive levels extending across the first and second memory array regions; a segment of the stack being within the inter-tile region; the stack generating bending stresses on the die; a stress-moderating region extending through the segment of the stack and being filled with a stress-moderating material; and wherein the stress-moderating material comprises a ceramic composition” of Claim 40, “a stress-moderating region extending through the segment of the stack and being filled with a stress-moderating material; a first and second routing regions within the first and second memory array regions, respectively; wherein the stress-moderating region is a first stress-moderating region; and further comprising a second stress-moderating region encompassing at least a portion of the first routing region and a third stress-moderating region encompassing at least a portion of the second routing region; wherein stress-moderating material is a first stress-moderating material; and wherein the second and third stress-moderating regions are filled with a second stress- moderating material; and wherein the second stress-moderating material comprises a different composition relative to the first stress-moderating material” of Claim 42, “the semiconductor die has a first intervening region between the first interconnect region and the first memory array region, and has first support structures extending upwardly through a full vertical dimension of the stack within the first intervening region; the semiconductor die has a second intervening region between the second interconnect region and the second memory array region, and has second support structures extending upwardly through a full vertical dimension of the stack within the second intervening region; the stress-moderating region is a first stress-moderating region; second and third stress-moderating regions are within the first and second intervening regions, respectively; wherein the stress-moderating material is a first stress-moderating material, and wherein the second and third stress-moderating regions are filled with a second stress- moderating material; and wherein the first and second support structures extend through the second stress- moderating material” of Claim 43, “the semiconductor die has a first intervening region between the first interconnect region and the first memory array region, and has first support structures extending upwardly through a full vertical dimension of the stack within the first intervening region; the semiconductor die has a second intervening region between the second interconnect region and the second memory array region, and has second support structures extending upwardly through a full vertical dimension of the stack within the second intervening region; the stress-moderating region is a first stress-moderating region; second and third stress-moderating regions are within the first and second intervening regions, respectively; wherein the stress-moderating material is a first stress-moderating material, and wherein the second and third stress-moderating regions are filled with a second stress- moderating material; and wherein the first and second support structures extend through the second stress- moderating material” of Claim 44, “a first stress-moderating region within the intervening region; a second stress-moderating region within the interconnect region; the first and second stress-moderating regions extending through the stack and being filled with stress-moderating material; the stress-moderating material comprising silicon and one or more of nitrogen, carbon and oxygen; and wherein the second stress-moderating region is only partially filled with stress- moderating material” of Claim 45, and “a first stress-moderating region within the intervening region; a second stress-moderating region within the interconnect region; the first and second stress-moderating regions extending through the stack and being filled with stress-moderating material; the stress-moderating material comprising silicon and one or more of nitrogen, carbon and oxygen; and wherein the first and second stress-moderating regions together having an area which is at least about 5% of the total area of the memory array region” of Claim 46.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W TORNOW whose telephone number is (571)270-7534.  The examiner can normally be reached on M-Th 6:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARK W. TORNOW
Primary Examiner
Art Unit 2891



/MARK W TORNOW/Primary Examiner, Art Unit 2891